Exhibit 10.5

IDEXX LABORATORIES, INC.

 

2000 DIRECTOR OPTION PLAN

 

(as of May 23, 2001)



 

 

          1.     Purpose

                  The purpose of this 2000 Director Option Plan (the "Plan") of
IDEXX Laboratories, Inc. (the "Company") is to encourage ownership in the
Company by outside directors of the Company whose continued services are
considered essential to the Company's future progress and to provide them with a
further incentive to remain as directors of the Company.

          2.     Administration

                  The Board of Directors shall supervise and administer the
Plan. Grants of stock options under the Plan and the amount and nature of the
awards to be granted shall be automatic in accordance with Section 5. However,
all questions of interpretation of the Plan or of any options issued under it
shall be determined by the Board of Directors and such determination shall be
final and binding upon all persons having an interest in the Plan.

          3.     Participation in the Plan

                  Directors of the Company who are not employees of the Company
or any subsidiary of the Company shall be eligible to participate in the Plan.

          4.     Stock Subject to the Plan

                  (a)     The maximum number of shares which may be issued under
the Plan shall be 200,000 shares of the Company's Common Stock, par value $.10
per share ("Common Stock"), subject to adjustment as provided in Section 8 of
the Plan.

                  (b)     If any outstanding option under the Plan for any
reason expires or is terminated without having been exercised in full, the
shares allocable to the unexercised portion of such option shall again become
available for grant pursuant to the Plan.

                  (c)     All options granted under the Plan shall be
non-statutory options not entitled to special tax treatment under Section 422 of
the Internal Revenue Code of 1986, as amended to date and as it may be amended
from time to time (the "Code").

1

          5.     Terms, Conditions and Form of Options

                  Each option granted under the Plan shall be evidenced by a
written agreement in such form as the Board of Directors shall from time to time
approve, which agreements shall comply with and be subject to the following
terms and conditions:

                  (a)     Option Grant Dates and Shares Subject to Option. Upon
the date of the annual meeting of the stockholders of the Company at which the
Plan is approved and adopted and at each subsequent annual meeting thereafter,
the Company shall grant to each eligible director continuing in office after, or
elected at, such meeting an option exercisable for 6,500 shares of Common Stock.
In addition, in the case of any eligible director who is elected other than at
an annual meeting, the Company shall grant to such director upon his election an
option exercisable for a number of shares (up to 6,500) which shall be pro rated
based on the anticipated period of service of such director prior to the next
annual meeting.

                  (b)     Option Exercise Price. The option exercise price per
share for each option granted under the Plan shall equal (i) the closing price
per share of the Company's Common Stock on the Nasdaq National Market (or, if
the Company is traded on a nationally recognized securities exchange on the date
of grant, the reported closing sales price per share of the Company's Common
Stock by such exchange) on the date of grant (or if no such price is reported on
such date such price as reported on the nearest preceding day) or (ii) if the
Common Stock is not traded on Nasdaq or any exchange, the fair market value per
share on the date of grant as determined by the Board of Directors.

                  (c)     Limited Transferability. Each option granted under the
Plan by its terms shall not be transferable by the optionee otherwise than (i)
by will, or by the laws of descent and distribution, or (ii) with the approval
of the Board of Directors, by gift to (A) one or more members of the optionee's
family or trusts for their benefit, or (B) to one or more charitable
organizations. Except as the Board of Directors may otherwise determine, no
option or interest therein may be transferred, assigned, pledged or hypothecated
by the optionee during his lifetime, whether by operation of law or otherwise,
or be made subject to execution, attachment or similar process.

                  (d)     Exercise Period. Each option may be exercised on or
after the first anniversary of the date of grant of such option or, if earlier,
on the date of the next annual meeting, provided that, subject to the provisions
of Section 5(e), no option may be exercised more than 90 days after the optionee
ceases to serve as a director of the Company and, in such case, such option may
only be exercised to the extent it was exercisable at the time of such cessation
of service. No option shall be exercisable after the expiration of ten (10)
years from the date of grant.

                  (e)     Exercise Period Upon Disability or Death.
Notwithstanding the provisions of Section 5(d), any option granted under the
Plan may be exercised, to the extent then exercisable, by an optionee (or
permitted transferee of an optionee) if such optionee becomes disabled (within
the meaning of Section 22(e)(3) of the Code or any successor provision thereto)
while acting as a director of the Company, or may be exercised, to the extent
then exercisable, upon the death of such optionee while a director of the
Company by the person to whom it is transferred by will, by the laws of descent
and distribution, by gift pursuant to Section 5(c), or by written notice filed
pursuant to Section 5(g), in each case within the period of one year after the
date the optionee ceases to be a director by reason of such disability or death;
provided that, no option shall be exercisable after the expiration of ten (10)
years from the date of grant.

2

                  (f)     Exercise Procedure. Options may be exercised only by
written notice to the Company at its principal office accompanied by (i) payment
in cash or by certified or by bank check of the full consideration for the
shares as to which they are exercised, (ii) delivery of outstanding shares of
the Company's Common Stock (which have been outstanding for at least six months)
having a fair market value on the last business day preceding the date of
exercise equal to the option exercise price, or (iii) an irrevocable undertaking
by a creditworthy broker (who is a member of the New York Stock Exchange) to
deliver promptly to the Company sufficient funds to pay the exercise price or
delivery of irrevocable instructions to a broker (who is a member of the New
York Stock Exchange) to deliver promptly to the Company cash or a check
sufficient to pay the exercise price.

                  (g)     Exercise by Representative Following Death of
Director. A director, by written notice to the Company, may designate one or
more persons (and from time to time change such designation) including his legal
representative, who, by reason of the director's death, shall acquire the right
to exercise all or a portion of the option. If the person or persons so
designated wish to exercise any portion of the option, they must do so within
the term of the option as provided herein. Any exercise by a representative
shall be subject to the provisions of the Plan.

          6.     Time for Granting Options

                  All options for shares subject to the Plan shall be granted,
if at all, not later than the fifth annual meeting of stockholders after the
approval of the Plan by the Company's stockholders. Options outstanding on such
date shall continue to have force and effect in accordance with the provisions
of the instruments evidencing such options.

          7.     Limitation of Rights

                  (a)     No Right to Continue as a Director. Neither the Plan,
nor the granting of an option nor any other action taken pursuant to the Plan,
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Company will retain a director for any period of time.

                  (b)     No Stockholders' Rights for Options. An optionee shall
have no rights as a stockholder with respect to the shares covered by his
options until the date of the issuance to him of a stock certificate therefor,
and no adjustment will be made for dividends or other rights (except as provided
in Section 8) for which the record date is prior to the date such certificate is
issued.

3

                  (c)     Compliance with Securities Laws. Each option shall be
subject to the requirement that if, at any time, counsel to the Company shall
determine that the listing, registration or qualification of the shares subject
to such option upon Nasdaq or any securities exchange or under any state or
federal law, or the consent or approval of any governmental or regulatory body,
or the disclosure of non-public information or the satisfaction of any other
condition is necessary as a condition of, or in connection with, the issuance or
purchase of shares thereunder, such option may not be exercised, in whole or in
part, unless such listing, registration, qualification, consent or approval, or
satisfaction of such condition shall have been effected or obtained on
conditions acceptable to the Board of Directors. Nothing herein shall be deemed
to require the Company to apply for or to obtain such listing, registration or
qualification, or to satisfy such condition.

          8.     Changes in Common Stock

                  (a)     If the outstanding shares of Common Stock are
increased, decreased or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities, through merger, consolidation, sale of all or substantially all of
the assets of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other distribution with
respect to such shares of Common Stock, or other securities, an appropriate and
proportionate adjustment will be made in (i) the maximum number and kind of
shares reserved for issuance under the Plan, (ii) the number and kind of shares
or other securities subject to then outstanding options under the Plan and (iii)
the price for each share subject to any then outstanding options under the Plan,
without changing the aggregate purchase price as to which such options remain
exercisable. No fractional shares will be issued under the Plan on account of
any such adjustments.

                  (b)     In the event that the Company is merged or
consolidated into or with another corporation (in which consolidation or merger
the stockholders of the Company receive distribution of cash or securities of
another issuer as a result thereof), or in the event that all or substantially
all of the assets of the Company are acquired by any other person or entity, or
in the event of a reorganization or liquidation of the Company, the Board of
Directors of the Company or the board of directors of any corporation assuming
the obligations of the Company, shall, as to outstanding options, either (i)
provide that such options shall be assumed, or equivalent options shall be
substituted, by the acquiring or successor corporation (or an affiliate
thereof), or (ii) upon written notice to the optionees, provide that all
unexercised options will terminate immediately prior to the consummation of such
merger, consolidation, acquisition, reorganization or liquidation unless
exercised by the optionee within a specified number of days following the date
of such notice.

                  (c)     Immediately prior to the consummation of a Change of
Control, each then outstanding Option under the Plan shall become immediately
exercisable as to twenty-five percent (25%) of the number of shares as to which
such Option would otherwise not then be exercisable (rounded down to the nearest
whole share), and the number of shares as to which each such Option shall become
exercisable on each vesting date set forth in the applicable option agreement
shall be reduced by 25%. In addition, all Options held by an optionee that are
not terminated pursuant to Section 8(b) above shall immediately become
exercisable in full if and when, within 24 months after a Change of Control,
such optionee's engagement with the Company (or the acquiring or succeeding
entity) is involuntarily terminated by the Company (or such acquiring or
succeeding entity) other than for Cause (as defined below).

4

                          (1)     "Change of Control" shall mean:

                                   (A)     The acquisition by an individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) (a "Person")
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then-outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that for purposes of this
subsection (c)(1)(A), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from the Company, (2) any acquisition
by the Company, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (4) any acquisition by any corporation pursuant to a transaction
which satisfies the criteria set forth in clauses (A), (B) and (C) of subsection
(c)(1)(C) of this Section 8; or

                                   (B)     Individuals who, as of the date
hereof, constitute the Board (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequently to the date hereof whose election,
or nomination for election by the Company's shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

                                   (C)     Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a "Business Combination"), in each case, unless,
immediately following such Business Combination, (A) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which as used in this
Section 8(c)(1)(C) shall include, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation and (C) at least half of
the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

5

                                   (D)     Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

                          (2)     "Cause" shall mean:

                                   (A)     the failure of the optionee to
perform substantially the optionee's duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness), which
failure is not cured within 30 days after a written demand for substantial
performance is delivered to the optionee by the Board which specifically
identifies the manner in which the Board believes that the optionee has not
substantially performed the optionee's duties, or

                                    (B)     the engaging by the optionee in
illegal conduct or gross misconduct which is injurious to the Company.

          9.     Amendment of the Plan and Options

                  The Board of Directors may suspend or discontinue the Plan or
review or amend it in any respect whatsoever; provided, however, that without
approval of the stockholders of the Company, the Board may not (i) amend the
Plan to change the number of shares subject to the Plan (except as provided in
Section 8), (ii) change the designation of the class of directors eligible to
receive options, (iii) increase the number of shares covered by option grants or
otherwise materially increase the benefits accruing to participants under the
Plan or (iv) amend the terms of any outstanding options to reduce the exercise
price (except as provided in Section 8).

          10.     Notice

                  Any written notice to the Company required by any of the
provisions of the Plan shall be addressed to the Treasurer of the Company and
shall become effective when it is received.

          11.     Governing Law

                  The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware.

 

Approved by the Board of Directors February 16, 2000.

Adopted by stockholders on May 17, 2000.

Amended by the Board of Directors on May 23, 2001.

6

 

 